—In an action to recover damages, inter alia, for wrongful death, the defendants appeal from a judgment of the Supreme Court, Kings County (Levine, J.), entered March 24, 1994, which, upon a jury verdict, is in favor of the plaintiff and against the defendants in the total sum of $1,245,750.40.
Ordered that the judgment is affirmed, with costs.
The defendants contend that the wrongful death award was *499excessive. We disagree. The determination of pecuniary damages in a wrongful death action is peculiarly within the province of the jury (see, Parilis v Feinstein, 49 NY2d 984; Lanera v Hertz Corp., 161 AD2d 183). Upon a review of the decedent’s age, character, earning capacity, life expectancy, and the circumstances of her distributee, we find that the damage award does not deviate materially from what would be reasonable compensation. Sullivan, J. P., Thompson, Hart and Goldstein, JJ., concur.